DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102, 103 and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103 and 112) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 12-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 3 recites the limitation “the head bearing surfaces” and “the upper surface of the metal plate” in lines 3-5.  There is insufficient antecedent basis for these limitations in the claim.
Claims 12-15 recites the limitation “the high voltage portions of the semiconductor modules” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2013/0294040 to Fukumasu et al. (hereinafter “Fukumasu”).
Regarding claim 1, Fukumasu illustrates in at least figures 3-5 with associated text:
A semiconductor device, comprising:
semiconductor modules 300a-c, 301a-c disposed on a support member 10, 119 via a cooling plate 12; and
a metal plate 11 which supports a control board 20 for controlling the semiconductor modules, wherein
the metal plate, being supported by the support member, covers the semiconductor modules, and also fixes the control board opposite the installation surfaces of the semiconductor modules.
Regarding claim 2, Fukumasu discloses in paragraph [0158] the metal plate 11, together with the cooling plate 12, is jointly fastened to the support member 10, 119 maintained at a ground potential.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5, 10-12, 14 and 16-18 are rejected under 35 USC § 103 as being unpatentable over Fukumasu as applied to claim 2 above, and further in view of US Patent Application Publication No. 2013/0277820 to Hotta et al. (hereinafter “Hotta”).
Regarding claim 3, Fukumasu is discussed above, it does not specifically show the cooling plate and the metal plate are jointly fastened to the support member with screws, and [[the]] a head bearing surfaces of the screws are provided in positions one step lower than [[the]] an upper surface of the metal plate and close to the cooling plate.  Hotta illustrates in figures 1-3 the cooling plate 40 and the metal plate 52, 55 are jointly fastened to the support member 3 with screws 61, 62, and a head bearing surfaces of the screws (see below) are provided in positions one step lower than an upper surface of the metal plate (see below) and close to the cooling plate.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Fukumasu to have the cooling plate and the metal plate jointly fastened to the support member with screws.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.

    PNG
    media_image1.png
    647
    560
    media_image1.png
    Greyscale

Regarding claim 5, Hotta illustrates in figures 1-3 the metal plate 52, 55 has a rigidity and has a structure in which to press the semiconductor modules 10 against the cooling plate 40.



Regarding claim 10, Hotta illustrates in figures 1-3 the metal plate 52, 55 has thereon fixing portions 63 which fix the control board 30, and the fixing portions are formed by burring.
The Examiner had to assume what the product would be by the process claimed.  For example, in claim  it was assumed that the product was the metal plate has thereon fixing portions.  The claim that it was “fixing portions are formed by burring” was not considered to have full patentable weight.  A “product by process” claim is directed to the product per se, no matter how actually made, MPEP 2113 “Product-by-Process Claims,” In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90; In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.
Regarding claim 11, Hotta illustrates in figures 1-3 the metal plate 52, 55 has thereon fixing portions 63 which fix the control board 30, and the fixing portions are configured of nuts 63 [0072] secured to the metal plate.
Regarding claims 12 and 14, Hotta discloses in figures 1-3 and paragraph [0070] the metal plate 55 has provided thereon an insulating member 51 opposite the high voltage portions of the semiconductor modules 10.
Regarding claims 16-18, Hotta discloses in figures 1-3 the metal plate has provided thereon a bridge portion 55 which covers the semiconductor modules 10 and a plurality of protruding portions 52 at each end of the bridge portion.

Allowable Subject Matter
Claims 4, 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4, 6-9, the limitations of the dependent claims are the reasons for allowance.
Regarding claims 19-20, the current prior art does not illustrate “a second metal plate which supports a second control board” and “the second metal plate covers the parts mounting surface of the first control board, and also fixes the second control board opposite the parts mounting surface of the first control board.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2010/0025126 to Nakatsu et al. illustrates the claimed invention of at least claim 1.

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738